Affirming.
The appellant brought this suit for divorce from her husband, the appellee, on the grounds of cruel and inhuman treatment. By counterclaim he asked divorce on the grounds of lewd and lascivious conduct. On final hearing the court dismissed appellant's petition and granted appellee the divorce he sought on his counterclaim.
On this appeal appellant admits that we are without power to set aside the divorce granted by the lower court, but she insists that this court should reverse the judgment of the lower court refusing to allow her alimony, because on the facts that court erroneously granted the appellee the divorce he sought, and refused the one for which she asked. Every page of the 991 pages of proof herein has been carefully read and carefully considered by this court. In the light of the character of the evidence disclosed by it, it would serve no useful purpose to set that evidence out at length herein. Suffice it to say that, after a careful consideration, the court has concluded that the lower court on the facts did not err in entering the judgment it did.
On the appeal of the appellee from the judgment of the lower court awarding appellant's counsel the sum of $750 by way of attorneys' fees, we are of opinion that, in view of the charges involved herein, the vast amount of work done, the state of appellee's financial condition, and the fact that the appellant has no estate, the fee of $750 allowed counsel is not too large, but that no further fee should be allowed for their services in this court.
The judgment of the lower court is therefore affirmed on both appellant's and appellee's appeals.